Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Summit Family Restaurants Inc

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Casa Bonita
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2501 N. Hayden Road, Suite 103
                                  Scottsdale, AZ 85257
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Maricopa                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  6715 West Colfax Avenue Denver, CO 80214
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




              Case 2:21-bk-02477-BKM                     Doc 1 Filed 04/06/21 Entered 04/06/21 14:49:43                                    Desc
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                                         Main Document    Page 1 of 8
Debtor    Summit Family Restaurants Inc                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first subbox. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B)
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known

              Case 2:21-bk-02477-BKM                        Doc 1 Filed 04/06/21 Entered 04/06/21 14:49:43                                      Desc
Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                                            Main Document    Page 2 of 8
Debtor   Summit Family Restaurants Inc                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




             Case 2:21-bk-02477-BKM                       Doc 1 Filed 04/06/21 Entered 04/06/21 14:49:43                                      Desc
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                                          Main Document    Page 3 of 8
Case 2:21-bk-02477-BKM   Doc 1 Filed 04/06/21 Entered 04/06/21 14:49:43   Desc
                         Main Document    Page 4 of 8
Case 2:21-bk-02477-BKM   Doc 1 Filed 04/06/21 Entered 04/06/21 14:49:43   Desc
                         Main Document    Page 5 of 8
Case 2:21-bk-02477-BKM   Doc 1 Filed 04/06/21 Entered 04/06/21 14:49:43   Desc
                         Main Document    Page 6 of 8
                        DECLARATION OF ROBERT E. WHEATON



    I, Robert E. Wheaton, under penalty of perjury and in accordance with 11 U.S.C. § 1116( t )(B).
hereby declare as follows:
   1. I am of sound mind and make this declaration in connection with the commencement of
       bankruptcy proceedings, under Subchapter V of Chapter It of the United States
       Bankruptcy Code, for Summit Family Restaurants Inc. (..Summit'').
  2. I have personal knowledge of the facts set forth herein.
  3. I am the President, CEO, and sole director of Summit. and am authorized to provide this
      declaration on behalf of Summit
  4. Summit is wholly owned by Star Buffet, Inc. (''Star").
  5. Summit does not prepare or file separate income tax returns. Rather, its income is reported
      in consolidated tax returns filed by Star.
  6. As sue~ no independent income tax return for Summit exists or has been filed with the
      Internal Revenue Service.




                                                                     Robert E. Wheaton




       Case 2:21-bk-02477-BKM        Doc 1 Filed 04/06/21 Entered 04/06/21 14:49:43           Desc
                                     Main Document    Page 7 of 8
                              CORPORATE RESOLUTION AN 0 CONSF.NT
                                                   OFl'HE
                         BOARD OF DIRECTORS AND SOLF, SHAREHOLDER
                                            OF
                             SUMMIT FAMILY RESTAURANTS, INC.

        April 6. 2021

               The undersigned. being all of the directors and sharehold~rs of Summit Family Restaurants.
       Inc. a Delaware corporation (the ..Company·'), hereby adopt the following resolutions without the
       necessit)· of a meeting:

             WHEREAS it has been detennined that it is in the Company 's best interests to commence
      voluntary bankruptcy proceedings under Chapter 11 of Title 11 of the United States Code:

             WHEREAS the Company will need legal counsel to advise the Company in connection with
      such bankruptcy proceedings; and

             WHEREAS the undersigned are all of the Company' s directors and the Company's sole
     shareholder and consent to and approve the actions described in this resolution without the need for a
     meeting,

            IT IS HEREBY RESOLVED that the Company is authorized to retain the law finn of
     Sacks Tierney P.A. to serve as the Company·s bankruptcy counsel;

            IT IS FURTHER RESOLVED that the Company, through its officers, is authorized to file
    a voluntary bankruptcy petition for the Company in the United States Bankruptcy Court for the
    District of Arizona, and to take whatever actions are necessary and appropriate to prosecute the
    Company·s bankruptcy proceedings~ and

           IT IS FURTHER RESOLVED that any actions to date taken by the Company oi: its officers
   in preparation for, or in f urtherancc of. the bankruptcy proceedings contemplated herein are hereby
   approved and ratified.




                                                            President, CEO and Sole Director


                                                   STA.R BUFFET. INC.
                                                   Sole




1902292.vl
      Case 2:21-bk-02477-BKM           Doc 1 Filed 04/06/21 Entered 04/06/21 14:49:43                  Desc
                                       Main Document    Page 8 of 8
